DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  
It is suggested to remove “wherein the first solar cell comprises a first edge” and “wherein the second solar cell comprises a second edge” in claim 10 as they have already been recited in claim 5 from which the claim depends upon.
In line 2 of claim 13, it is suggested to remove “a” from “a the first solar cell” for clarification of language.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, 12, 14, 21-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 2009/0038671).
Regarding claim 1, Yamaguchi discloses a conductive interconnect (26; see Figures 7 and 8) comprising: 
a first end configured to conduct electricity at a first terminal (end in contact with electrode pad 4) of a first solar cell (25); 
a second end configured to conduct electricity at a second terminal (end in contact with electrode pad 3) of a second solar cell (24), wherein the first end and the second end are aligned on a first axis (vertical axis in Figure 8);
a center portion (horizontal portion connecting bent portions 30 in Figure 8) connecting the first end to the second end and configured to conduct electricity between the first end and the second end (inherent property of interconnectors);
a first concave opening (A) (bent portion 30 on the left) formed by a first concave surface of the first end and the center portion (see Figure 8), wherein the first concave opening is oriented in a first direction substantially perpendicular to the first axis (opening to the right), and wherein the first concave surface is configured to directly and physically contact a first edge of the first solar cell such that the conductive interconnect can conduct electricity between the first terminal of the first solar cell and the second terminal of the second solar cell (see Figure 7); and 
a second concave (B) opening (bent portion 30 on the right) formed by a second concave surface of the second end and the center portion (see Figure 8), wherein the second concave opening is oriented in a second direction substantially perpendicular to the first axis opposite the first direction (opening to the left), and wherein the second concave surface is configured to directly and physically contact a second edge of the second solar cell such that the conductive interconnect can conduct electricity between the first terminal of the first solar cell and the second terminal of the second solar cell (see Figures 7).
Regarding claims 5 and 23, Yamaguchi discloses a system (solar cell array 23) and method comprising: 
a first solar cell (25); 
a second solar cell (24) adjacent to the first solar cell (see Figure 7); and 
a conductive interconnect (26) configured to conduct electricity between a first terminal of the first solar cell (electrode pad 4) and a second terminal of the second solar cell (electrode pad 3) (see Figure 7), wherein the conductive interconnect comprises: 
a first end configured to conduct electricity at the first terminal of the first solar cell (top end); 
a second end configured to conduct electricity at the second terminal of the second solar cell (bottom end), wherein the first end and the second end are aligned on a first axis (vertical axis in Figure 8);
a center portion (horizontal portion connecting bent portions 30 in Figure 8) connecting the first end to the second end and configured to conduct electricity between the first end and the second end (inherent property of interconnectors), 
a first concave opening (A) (bent portion 30 on the left) formed by a first concave surface of the first end and the center portion (see Figure 8), wherein the first concave opening is oriented in a first direction substantially perpendicular to the first axis (opening to the right), and wherein the first concave surface is configured to directly and physically contact a first edge of the first solar cell (see Figure 7); and 
a second concave (B) (bent portion 30 on the right) opening formed by a second concave surface of the second end and the center portion (see Figure 8), wherein the second concave opening is oriented in a second direction substantially perpendicular to the first axis opposite the first direction (opening to the left), and wherein the second concave surface is configured to directly and physically contact a second edge of the second solar cell (see Figure 7).
Regarding claim 10, Yamaguchi discloses all the claim limitations as set forth above, and further discloses the first solar cell comprises a first edge (see Figure 7), wherein the first terminal comprises a first notch in the first edge (see Figure 3A as an example of electrode pad 4 at the edge, where a notch can be seen formed by the photoelectric conversion layer 2 to accommodate the electrode pad), wherein a portion of the first end is received within the first notch (see Figure 3A), wherein the second solar cell comprises a second edge (see Figure 7), wherein the second terminal comprises a second notch in the second edge (see Figure 3B where electrode pads 5 and 6 are shown in cross section in an example and there are notches formed for the electrode pads on both sides at the edges), and wherein a portion of the second end is received within  the second notch (as set forth above).
Regarding claim 12, Yamaguchi discloses all the claim limitations as set forth above, and further discloses the first solar cell and the second solar cell each have a solar-facing side and a non-solar-facing side (see Figures 3A and 3B), wherein the first terminal is recessed below a top surface of the solar-facing side of the first solar cell (see Figure 3B), and wherein the second terminal is recessed below a top surface of the solar-facing side of the second solar cell (see Figure 3B).
Regarding claim 14, Yamaguchi discloses all the claim limitations as set forth above, and further discloses the conductive interconnect is a first interconnect of a plurality of interconnects (see Figure 7), wherein the first solar cell and the second solar cell are part of an array of solar cells (solar cell array 23), and wherein each of the plurality of interconnects is disposed on a solar-facing side of a pair of adjacent solar cells in the array of solar cells (see Figure 7; 2a is the photoreceiving surface as shown in Figure 3A).
Regarding claims 21 and 22, Yamaguchi discloses all the claim limitations as set forth above, and further discloses the first concave surface is configured to directly and physically contact the first edge of the first solar cell while the center portion conducts electricity between the first end and the second end (as set forth above; see Figure 8).
Regarding claim 25, Yamaguchi discloses all the claim limitations as set forth above, and further discloses the first concave surface is configured to mechanically contact the first edge of the first solar cell and the second concave surface is configured to mechanically contact the second edge of the second solar cell (as set forth above; see Figure 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7-9, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2009/0038671), as applied to claims 1 and 5 above, and in view of Tourino et al. (US 2017/0040479).
Regarding claims 3 and 7, Yamaguchi discloses all the claim limitations as set forth above, but the reference does not expressly disclose a third end configured to conduct electricity at the first terminal, wherein the first end and the third end are aligned across a second axis; 
a fourth end configured to conduct electricity at the second terminal, wherein the second end and the fourth end are aligned across the second axis; 
a third concave opening (C) formed by the third end and the center portion see annotated Figure 6 below), wherein the third concave opening is oriented in a third direction substantially perpendicular to the second axis, and wherein the third concave opening is configured to interface with the first edge of the first solar cell; and 
a fourth concave opening (D) formed by the fourth end and the center portion, wherein the fourth concave opening is oriented in a fourth direction substantially perpendicular to the second axis in an opposite direction relative to the third direction, and wherein the first fourth concave opening is configured to interface with the second edge of the second solar cell.
Tourino discloses an interconnector comprising two contact members (615 and 625) for contacting two different portions of the pad or terminal on the upper or top side of a solar cell ([0100]), wherein the two contact members have mirrored structural features as shown in Figure 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive interconnect of Yamaguchi by forming one having a mirrored structural feature of one of two different configurations, as set forth below in Annotated Figure 8, so that there are two contact members instead of one to contact two different portions of the terminal, as taught by Tourino, so that improved reliability can be achieved in the event one of the electrical contacts is broken (Tourino [0100]).

    PNG
    media_image1.png
    342
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    661
    media_image2.png
    Greyscale

	It is noted that the claim limitations recited above would be met with the above modification, as taught by the combination above.
Regarding claims 4 and 8, modified Yamaguchi discloses all the claim limitations as set forth above, and further discloses the first direction is oriented in an opposite direction relative to the third direction, and wherein the second direction is oriented in an opposite direction relative to the fourth direction (as set forth above).
Regarding claim 9, modified Yamaguchi discloses all the claim limitations as set forth above, and further discloses the first end and the third end each provide a point of contact at the first terminal (as shown in Figure 7, a mirrored version of interconnector 26 would have two points of contacts at the first terminal, as set forth above with the modification), and wherein the second end and the fourth end each provide a point of contact at the second terminal (as set forth above).
Regarding claim 11, Yamaguchi discloses all the claim limitations as set forth above, and further discloses the conductive interconnect is a first conductive interconnect (see Figure 7), wherein the first conductive interconnect is a first type (it is a type of conductive interconnect), but the reference does not expressly disclose the system further comprising: 
a second conductive interconnect of a second type, wherein the second type is configured as two mirrored conductive interconnects of the first type joined at a second center portion.
Tourino discloses an interconnector comprising two contact members (615 and 625) for contacting two different portions of the pad or terminal on the upper or top side of a solar cell ([0100]), wherein the two contact members have mirrored structural features as shown in Figure 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive interconnect of Yamaguchi by forming one having a mirrored structural feature of one of two different configurations, as set forth above in Annotated Figure 8, so that there are two contact members instead of one to contact two different portions of the terminal, as taught by Tourino, so that improved reliability can be achieved in the event one of the electrical contacts is broken (Tourino [0100]).
Regarding claim 13, Yamaguchi discloses all the claim limitations as set forth above, and further discloses the first terminal and the second terminal are aligned at a first height (see electrode pads 5 and 6 in Figure 3B), wherein the top surface of a the first solar cell and the top surface of the second solar cell are aligned at a second height (see top surface 2a of the photoelectric conversion layer 2 in Figure 3B), but the reference does not expressly disclose the conductive interconnect has a thickness that is less than or equal to a height difference between the first height and the second height.
Tourino discloses a terminal (952) of a solar cell (900) at a first height (see Figures 7A and 7D) and a top surface of the solar cell (942) at a second height (see Figure 7D; ;[0119]), wherein a conductive interconnect (960) has a thickness that is less than the height difference between the first height and the second height (see Figure 7D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive interconnect of Yamaguchi by selecting a thickness that is less than the height difference between the first height and the second height, as taught by Tourino, so that structural properties such as strength and flexibility of the conductive interconnect can be achieved (Tourino ([0077]).
Regarding claim 15, Yamaguchi discloses all the claim limitations as set forth above, and further discloses the conductive interconnect is a first interconnect of a plurality of interconnects (see Figure 7), wherein the first solar cell and the second solar cell are part of a first solar string (see Figure 7), wherein each pair of adjacent solar cells in the first solar string is connected by a respective conductive interconnect (as set forth above), but the reference does not expressly disclose the system further comprises a plurality of solar strings interconnected with the first solar string.
Tourino discloses an array 2001 of solar cells 2004 in Figure 9, where a solar string comprising solar cells connected in series is formed through a plurality of interconnects (see Figure 8A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as connecting a plurality of solar strings interconnected with the first solar string of Yamaguchi, as taught by Tourino, so that the magnitude of the generated electricity output can be increased in order to reach a desired amount. It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2009/0038671) in view of Tourino et al. (US 2017/0040479), as applied to claim 15 above, and further in view of Hilgarth et al. (US 2008/0000523).

Regarding claim 16, modified Yamaguchi discloses all the claim limitations as set forth above, and further discloses a corner diode (21) disposed at a corner (see Figure 7).
Tourino further discloses a third solar cell aligned with the first solar cell (it is disclosed the solar cells are in an array ([0064]); see, for example, an array of solar cells 2004 in Figure 9); 
a fourth solar cell adjacent to the third solar cell and aligned with the second solar cell (it is disclosed the solar cells are in an array ([0064]); see, for example, an array of solar cells 2004 in Figure 9), wherein the third solar cell and the fourth solar cell are part of a second solar string (as set forth above, where the third and fourth solar cells are solar cells in an adjacent string in the array), and wherein the first solar cell, the second solar cell, the third solar cell, and the fourth solar cell meet at a common corner (see Figure 9 where four solar cells are adjacent and form a square); and 
a corner diode (200) disposed at a corner (see Figures 8A and 8D, where the corner diode is in the upper left corner of each solar cell), wherein a plurality of conductive interconnects conducts electricity between the first solar cell, the second solar cell, the third solar cell, and the fourth solar cell (as set forth above, where the interconnects connect the solar cells in series).
As modified Yamaguchi is not limited to any specific examples of the arrangement of the solar cells in the array of solar strings and as the arrangement of an array of solar strings as recited in the claim were well known in the art before the effective filing date of the claimed invention, as evidenced by Tourino above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any arrangement of the solar cells in the array of solar strings, including the above recited arrangement in the device of modified Yamaguchi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Modified Yamaguchi does not expressly disclose the corner diodes of the solar cells are disposed at the common corner as set forth above.
Hilgarth discloses a solar cell comprising four diodes (10a1, 10a2, 10b1, 10b2) at the four corners of the solar cell (see Figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as having cropped corners in all four corners of the solar cell of modified Yamaguchi and placing corner diodes at all four corners, as taught by Hilgarth above, such that the corner diodes of the solar cells are disposed at the common corner as recited in the claim. It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the corner diodes to be at the common corner, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 (CCPA 1950) and that the particular placement of an element is an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 17, modified Yamaguchi discloses all the claim limitations as set forth above.
Tourino further discloses the first solar cell, the second solar cell, the third solar cell, and the fourth solar cell are part of an array of solar cells (as set forth above), wherein the array of solar cells comprises: 
a plurality of adjacent pairs of solar cells (as set forth above; see Figure 9); and 
a plurality of sets of four adjacent solar cells (as set forth above), wherein each set of four adjacent solar cells comprises a common corner (see Figure 9), wherein a corner diode (200) is disposed at each common corner (as set forth in claim 16), wherein a conductive interconnect electrically couples each adjacent pair of solar cells, wherein a plurality of conductive interconnects electrically couples each set of four adjacent solar cells (as set forth above, where the interconnects connect the solar cells in series), and wherein the conductive interconnect that electrically couples each adjacent pair of solar cells is configured substantially identically to the plurality of conductive interconnects that electrically couples each set of four adjacent solar cells (the interconnects are all the same, as set forth above).
Regarding claim 18, modified Yamaguchi discloses all the claim limitations as set forth above, and further discloses a plurality of output terminals (electrode pads 3 and 4) disposed at one or more outer edges of the array of solar cells (see Figure 7), 
wherein a conductive interconnect electrically couples each output terminal to an adjacent solar cell in the array of solar cells (see Figure 7), and 
wherein the conductive interconnect that electrically couples each output terminal to an adjacent solar cell is configured substantially identically to the conductive interconnect that electrically couples each adjacent pair of solar cells and the plurality of conductive interconnects that electrically couples each set of four adjacent solar cells (the interconnects are all the same, as set forth above).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-18, 21-23, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        h I